OPINION.
Teammell :
This is a proceeding for the redetermination of a deficiency for 1925 in the amount of $175.57. The deficiency arises from the action of the respondent in refusing to allow a deduction claimed in that year on account of a net loss sustained in 1924.
The petitioner is an individual residing in the State of Indiana, and was engaged in the road construction business, and in 1924 sustained a net loss in the amount of $6,896.10 as a result of the sale of motor stock.
The respondent refused to allow the deduction for a net loss upon the ground that it was not shown to have been incurred in the operation of a trade or business regularly carried on by the taxpayer.
There is nothing in the record to indicate that the loss was sustained in connection with the operation of a trade or business, and the action of the respondent is accordingly approved.

Judgment will be entered for the respondent.